During the afternoon of June 30, 1939, Honorable Joseph M. NEALON, Chief Justice of the Court of Civil Appeals of the Eighth Supreme Judicial District of Texas, departed this life after a short illness.
The last judicial service performed by the late Chief Justice was to prepare the foregoing opinion. The disposition of the motions for rehearing as indicated therein were concurred in by his associates upon the Bench, and the opinion as prepared was approved by them. Judge NEALON then became ill and never returned to his office. Prior to his death the final draft of the opinion had been typed but, on account of his illness, it was not submitted to him for his signature.
His surviving associates upon the Court, Associate Justices WALTHALL and HIGGINS, now adopt the foregoing opinion prepared by Judge NEALON as the opinion of this Court, order the same filed and direct the entry of the orders indicated therein as the judgment of this Court.
Associate Justices WALTHALL and HIGGINS are conscious of the fact that, in this memorandum, it is inappropriate to eulogize the departed Chief Justice. That will be done by the Bar and its Committees commissioned to appear before the various courts.
The Associate Justices, however, deem it not inappropriate to record here, as they now do, their deep personal grief over the death of the late Chief Justice and their profound consciousness of the great loss which the Bench and Bar, and particularly this Court, has sustained in his death.
Requiescat in pace.